[Cite as State v. Rinella, 2018-Ohio-1922.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                        C.A. No.      28460

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
LOUIS M. RINELLA                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR-2015-05-1570

                                  DECISION AND JOURNAL ENTRY

Dated: May 16, 2018



        CARR, Judge.

        {¶1}     Appellant, Louis Rinella, appeals the judgment of the Summit County Court of

Common Pleas. This Court reverses and remands.

                                                I.

        {¶2}     On June 2, 2015, the Summit County Grand Jury indicted Rinella on one count of

passing bad checks in violation of R.C. 2913.11. After initially pleading not guilty to the charge

at arraignment, Rinella pleaded guilty to the sole count in the indictment. The trial court

sentenced Rinella to an 18-month term of community control. In so doing, the trial court set

forth the conditions of Rinella’s community control sanction, including that he “complete six (6)

months of the Oriana House Work Release Program as directed.”              The trial court further

informed Rinella that a violation of those conditions could result in a 12-month term of

incarceration.
                                                 2


         {¶3}   Less than a year later, Rinella pleaded guilty to violating the terms of his

community control. The trial court imposed a 12-month prison term and determined that Rinella

was entitled to two days of jail time credit toward his sentence.

         {¶4}   Thereafter, on August 31, 2016, Rinella filed a motion for “prison time credit[,]”

arguing that he should be credited 164 days for the time he participated in the work release

program while he was on community control. On November 14, 2016, the trial court issued a

journal entry denying the motion on the basis that the Oriana House Work Release Program did

not constitute a “lockdown” program for the purposes of calculating jail time credit.

         {¶5}   Rinella subsequently filed a supplemental motion for prison time credit as well as

a motion for reconsideration. The trial court did not rule on either motion prior to the time that

Rinella filed a timely notice of appeal from the November 14, 2016 judgment entry denying his

initial motion for prison time credit. Now before this Court, Rinella raises one assignment of

error.

                                                 II.

                                  ASSIGNMENT OF ERROR

         THE TRIAL COURT ERRED IN REFUSING TO GRANT RINELLA CREDIT
         FOR THE 164 DAYS THAT HE SERVED IN THE ORIANA HOUSE WORK
         RELEASE PROGRAM.

         {¶6}   In his sole assignment of error, Rinella contends that the trial court erred by

denying his motion for prison time credit for the time he served in the work release program.

         {¶7}   Rinella’s foremost argument in support of his assignment of error is that the time

he spent in the Oriana House Work Release Program constituted confinement for the purposes of

R.C. 2967.191. Rinella cites to a number of cases in support of his argument that the time he

served in Oriana House was sufficiently restrictive to constitute confinement for the purposes of
                                                  3


calculating jail time credit, most notably the Supreme Court’s decisions in State v. Nagle, 23
Ohio St. 3d 185 (1986) and State v. Napier, 93 Ohio St. 3d 646 (2001). Rinella also attempts to

draw a parallel between this case and State v. Snowder, 87 Ohio St. 3d 335 (1999), where the

Supreme Court upheld a defendant’s conviction for escape because he was in “detention” while

serving time in a community based corrections facility. Id. at 337. Rinella posits that if an

offender can be convicted of escape for leaving a community based correction facility, then

necessarily an offender should receive credit for the time served in that facility.

       {¶8}    R.C. 2949.08(B) states:

       The record of the person’s conviction shall specify the total number of days, if
       any, that the person was confined for any reason arising out of the offense for
       which the person was convicted and sentenced prior to delivery to the jailer,
       administrator, or keeper under this section. The record shall be used to determine
       any reduction of sentence under division (C) of this section.

R.C. 2967.191, in turn, provides as follows:

       The department of rehabilitation and correction shall reduce the stated prison term
       of a prisoner * * * by the total number of days that the prisoner was confined for
       any reason arising out of the offense for which the prisoner was convicted and
       sentenced, including confinement in lieu of bail while awaiting trial * * *.

       {¶9}    The Supreme Court’s decisions in Nagle and Napier focused on the meaning of

“confinement” for the purposes of calculating jail time credit. In Nagle, the court examined the

time Nagle spent in a rehabilitation facility and determined that his time there was not

sufficiently restrictive to constitute confinement in order to justify an award of jail time credit

under R.C. 2949.08(C). Nagle at 186-187. Largely because Nagle was permitted to leave the

facility on his own volition, the high court concluded that he was not confined for the purposes

of calculating jail time credit. Nagle at 187.

       {¶10} In Napier, the Supreme Court examined the scope of R.C. 2967.191 as it

pertained to time served in a community based corrections facility. Analogizing the facts to its
                                                 4


prior decision in Snowder, the court determined that Napier was entitled to credit for time served

in the facility due to the restrictive nature of the program. Napier, 93 Ohio St. 3d at 648.      “In

Napier, the level of the defendant’s participation at the [community based corrections facility]

was such that he was not permitted to come and go as he pleased [and] ‘[h]e was subject to the

control of the staff regarding personal liberties[.]’” (Internal citation omitted.) State v. Edwards,

9th Dist. Summit No. 20840, 2002 Ohio App. LEXIS 1940, *3 (Apr. 24, 2002), quoting Napier

at 648.

          {¶11}   As noted above, Rinella challenges the trial court’s November 14, 2016 order

denying his motion for jail time credit.       Though Rinella’s motion referenced the “Client

Handbook” from Oriana House, the handbook was not attached to the motion. The only exhibit

attached to Rinella’s motion was the “Release Report Summary” that confirmed he had served

164 days in the work release program and that he was terminated for a violation. After the trial

court issued its order denying the motion, Rinella filed a supplemental brief and attached the

Client Handbook to provide evidence about the details of the work release program. Rinella also

filed a motion for reconsideration and attached an affidavit wherein he described his experience

at Oriana House. Significantly, the Client Handbook and the affidavit were not before the trial

court prior to the issuance of its November 14, 2016 order, nor are those documents properly

before this Court on appeal. See generally State v. Babb, 9th Dist. Summit No. 23631, 2007-

Ohio-5102, ¶ 5. Given the limited record before the trial court at the time it issued its ruling on

the motion, there was not a sufficient evidentiary basis to make a substantive determination

regarding whether or not Rinella’s participation in the program in question constituted

confinement under R.C. 2967.191.       Rinella’s assignment of error is sustained to the extent that

this matter must be remanded for the trial court to consider evidence regarding the nature of the
                                                 5


work release program at Oriana House and then make a determination regarding whether

Rinella’s participation in that program constituted confinement pursuant to R.C. 2967.191. See

State v. Neff, 9th Dist. Lorain No. 00CA007578, 2001 Ohio App. LEXIS 406, *3-4 (Feb. 7,

2001). At the proceedings on remand, the defendant will bear the burden of demonstrating

whether his participation in the work release program at Oriana House constituted confinement.

Edwards at *5.

       {¶12} The assignment of error is sustained.

                                                III.

       {¶13} Rinella’s assignment of error is sustained. The judgment of the Summit County

Court of Common Pleas is reversed and the cause remanded for further proceedings consistent

with this decision.

                                                                               Judgment reversed
                                                                               and cause remand.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         6


      Costs taxed to Appellee.




                                             DONNA J. CARR
                                             FOR THE COURT



HENSAL, P.J.
SCHAFER, J.
CONCUR

APPEARANCES:

DOMINIC J. VITANTONIO, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.